Citation Nr: 1341188	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  The Board subsequently remanded the appeal in December 2010.  


FINDING OF FACT

The Veteran's prostate cancer is due to herbicide exposure stemming from activity around the perimeter of the Korat Royal Thai Air Force Base.  


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer are met.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service personnel records confirm that he served as an electrician at the Korat Royal Thai Air Force Base, and he has credibly testified that he was involved in activity near the base perimeter.  Accordingly, in-service herbicide exposure is conceded.  See M21-1MR, IV.ii.2.C.10.q.  

Prostate cancer is listed in § 3.309(e) as one of the diseases presumed to be service-connected if a Veteran was exposed to an herbicide agent during active military duty, and the disease became manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  In this case, the Veteran was diagnosed with prostate cancer in 2005, and underwent a successful prostatectomy in February 2006.  His current residuals of prostate cancer include urinary incontinence and erectile dysfunction.  Moreover, the May 2011 VA examination report reflects that he awakens to void at least three times per night, which warrants a 20 percent disability rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.  As such, he has met the regulatory requirements at 38 C.F.R. §§ 3.309(e) and 3.307(a)(6), and his prostate cancer and associated residuals are presumptively related to his active military service.  

No evidence has been presented to refute this presumption.  To the contrary, the February 2012 VA examiner specifically related the Veteran's current residuals of prostate cancer to in-service herbicide exposure.  Accordingly, the criteria for service connection are met.


ORDER

Service connection for residuals of prostate cancer is granted.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


